In a matrimonial action in which the parties were divorced by a judgment dated November 2, 1979, the plaintiff wife appeals from an order of the Supreme Court, Suffolk County (Fierro, J.), dated December 2, 1987, which denied her motion for an upward modification of child support.
Ordered that the order is affirmed, with costs.
We find, as did the Supreme Court, that the plaintiff alleged insufficient facts regarding a change of circumstances to justify a hearing, much less an upward modification in child support (see, Nordhauser v Nordhauser, 130 AD2d 561; Hickland v Hickland, 56 AD2d 978).
We have considered the plaintiff’s remaining contention and find it to be without merit. Mangano, J. P., Bracken, Fiber, Spatt and Sullivan, JJ., concur.